DETAILED ACTION
This office action follows a reply filed on December 9, 2020.  No claims have been amended.  Claims 1-4 and 18 are currently pending and under examination.
The rejections, as set forth in the previous office action, are deemed proper and are therefore maintained.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Byers (US 4,757,046), as evidenced by of Wehling (US 4,447,244) and DE 1172387.  For convenience, the machine translated English language equivalent of DE ’387 is cited below.
Byers teaches the following (col. 2):
    PNG
    media_image1.png
    653
    344
    media_image1.png
    Greyscale
, 
Byers exemplifies the following compound:

    PNG
    media_image2.png
    118
    317
    media_image2.png
    Greyscale


A= –CONHR, where R can be phenyl (C6H5), as shown in compound (24) (col. 5, l. 65), 
R1 can be R, which can be methyl, 
n=0, 
Z is
    PNG
    media_image3.png
    122
    130
    media_image3.png
    Greyscale
, which meets applicants’ claimed compound when R3, R4 and R5 are methyl, and R1 and R2 are H.
Byers is prima facie obvious over instant claims 1-3. 
As to claim 4, Byers teaches that Z represents the atoms necessary to complete a 5- or 6-membered substituted or unsubstituted heterocyclic ring, listing possible substituents to include acyloxy groups, which is the same as      R-COO-, the simplest acyloxy being acetyl (CH3COO-).   These are common functional groups for dyes, as evidenced by Wehling (compound 23) 

    PNG
    media_image4.png
    145
    417
    media_image4.png
    Greyscale

and DE ‘387, who prepares a dye using 1,3,3-trimethyl-5-carbomethoxy-2-methylenindolin-ω-aldehyde (p. 3, [0011]):

    PNG
    media_image5.png
    209
    408
    media_image5.png
    Greyscale

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Byers (US 4,757,046), as applied above to claims 1-4, in view of Wehling (US 4,447,244), DE 1172387 and Raman (Synthesis and spectral characterization of Knoevenagel condensate ß-ketoanilide and its transition metal(II) complexes. J. Indian Chem. Soc., 84, 2007, pp. 29-33).  For convenience, the machine translated English language equivalent of DE ’387 is cited below.
Byers teaches compounds as described above. 
Wehling also teaches similar compounds with those of Byers, teaching that they can be prepared by reaction of 2-methyleneindoline-ω-aldehydes with the appropriate cyanoacetates, pointing to DE 1172387 (col. 4, ll.  1-9), exemplifying the preparation of the following compound:

    PNG
    media_image4.png
    145
    417
    media_image4.png
    Greyscale

	These compound are also taught by Byers.
DE ‘387 exemplifies a suitable 2-methyleneindoline-ω-aldehyde as 1,3,3-trimethyl-5-carbomethoxy-2-methylenindolin-ω-aldehyde (p. 3, [0011]), shown below. 

    PNG
    media_image5.png
    209
    408
    media_image5.png
    Greyscale
.  
Raman teaches the following reaction:

    PNG
    media_image6.png
    297
    644
    media_image6.png
    Greyscale

Therefore, one of ordinary skill in the art would expect that substitution of the cyanoacetate with acetoacetanilide would be a suitable method for preparing the claimed compounds or in the alternative, one of ordinary skill in the art would expect that substituting the cinnamaldehyde of Raman with 1,3,3-trimethyl-5-carbomethoxy-2-methylenindolin-ω-aldehyde would be a suitable method for preparing the claimed compounds, as this type of synthesis is known in the art as Knoevenagel condensation.

Response to Arguments
Applicant's arguments filed December 9, 2020 have been fully considered but they are not persuasive. 
Applicants argue that persons skilled in the art appreciate that very small changes to chemical structure can have unpredictable and significant effects on Byers’ structure arrive at the claimed compound (p. 9).
It would be obvious to arrive at the claimed compounds because Byers teaches the proposed modifications.  Byers teaches that –CONHC6H5 OR A can be replaced with –COR, where R is a C1-C6 alkyl, specifically listed to include methyl, or that R1 can be replaced with –R instead of –NHR.  Modifying compound 24 of Byers with this single substitution of R1 or A assigned in the general formula meets instant claims 1-3.

Applicants argue that the results of the instant invention show unexpected improvements over the prior art, noting that the claimed dyes are useful for coloration of plastics, including those which require substantially higher heat stability, pointing to a heat stability of 335-345ºC compared to the prior art dyes with a heat stability of less than 320ºC.
When looking to showings of results in order to overcome a rejection, the following must be considered:

Results must be Unexpected:
Unexpected properties must be more significant than expected properties to rebut a prima facie case of obviousness.  In re Nolan 193 USPQ 641 CCPA 1977.
Obviousness does not require absolute predictability.  In re Miegel USPQ 716.
In re Lohr 137 USPQ 548.
In determining patentability, the weight of the actual evidence of unobviousness presented must be balanced against the weight of obviousness of record.  In re Chupp, 2 USPQ 2d 1437; In re March 175 USPQ; In re Battle, 24 USPQ 2d 1040.

Claims Must be Commensurate with Showings:
Evidence of superiority must pertain to the full extent of the subject matter being claimed.  In re Ackerman, 170 USPQ 340; In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89: Ex Parte A, 17 USPQ 2d 1719; accordingly, it has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results.  In re Greenfield, 197 USPQ 227.  Further, a limited showing of criticality is insufficient to support a broadly claimed range.  In re Lemin, 161 USPQ 288.  

Result Must Compare to Closest Prior Art:
Where a definite comparative standard may be used, the comparison must relate to the prior art embodiment relied upon and not other prior art - Blanchard v. Ooms, 68 USPQ 314 - and must be with a disclosure identical (not similar) with that of said embodiment: In re Tatincloux, 108 USPQ 125.



	As can be easily seen, applicants have not compared the closest prior art, compound 24 of Byers.
	Applicants showing is not commensurate in scope with the claimed invention, as claim 1 of the claimed invention allows for R1, R2 and R6-R10 to be H and R3-R5 to be any alkyl.  Applicants showing is commensurate in scope with instant claim 4.
Applicants have essentially only shown the effects of the phenyl substituents, as R6-R10 are the only variables that change.
This showing is not directly comparable with the non-inventive compounds, as there are too many variables that are changed between the inventive compounds and the non-inventive compounds. 
Therefore, applicants’ showing is not persuasive.

    PNG
    media_image7.png
    375
    806
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    916
    851
    media_image8.png
    Greyscale

	
Applicants argue that the claimed compounds have improved thermal stabilities, especially when used in the bulk coloration of polyamides, as compared to the colorants known from the prior art for that purpose.  
Wehling teaches similar compounds to those taught by Byers, teaching that they are suitable for use in coloration of plastics.  Applicants have not compared the compounds of Wehling, either, which could also be seen as the closest prior art compounds based on their use.
Note applicants’ claims are directed to the actual compound, not a colored polyamide.
While Wehling might be directed to methane dyes which are different in structure from those presently claimed, the combination was made with Byers, to show that one of ordinary skill in the art would expect a 5-COOCH3 substituent to be suitable for the purposes of Byers, who also suggests the compounds of Wehling and suggests acyloxy groups as suitable substituents for the indole.
Wehling actually shows that high light fastness and orange color are maintained even when changing the 5-COOCH3 group to H (compare Example 7-H to Example 1-COOCH3); therefore, one of ordinary skill in the art would expect this substitution to result in a suitable dye.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Brieann R Johnston/           Primary Examiner, Art Unit 1768